Case 4:21-cr-00009 Document 73 Filed on 06/30/21 in TXSD Page 1 of 2

JONES DAY

717 TEXAS * SUITE 3300 * HOUSTON, TEXAS 77002.2712
TELEPHONE: +1.832.239.3939 * FACSIMILE: + 1.832.239.3600

DIRECT NUMBER: (832) 239-3694
JVARNADO@JONESDAY.COM

June 30, 2021

VIA EMAIL

The Honorable George C. Hanks, Jr.

United States District Court Judge, Southern District of Texas
ATTN: Gabrielle Clair, Case Manager

United States Courthouse

515 Rusk Street, Room 6202

Houston, TX 77002

Re: United States v. Robert T. Brockman, No. 4:21-cr-009-GCH

Dear Judge Hanks:

Pursuant to Your Honor’s Court Procedure § 6E1, defendant Robert T. Brockman
respectfully requests a conference to discuss his request to extend the deadline to file expert reports
by eight weeks in light of his recent hospitalizations and current health condition, and to make
other adjustments to the current Competency Hearing Scheduling Order (Dkt. No. 53) (“Order”)
accordingly. The parties have conferred on this matter on June 28, 29 and 30.

The current deadline for the defendant to file expert reports is August 6, 2021.

    

 

Based on discussions with a geriatric psychiatrist retained by the defense,
the defense submits that these medical events compel that additional time be allowed for further
medical examinations relating to competency.

 

Mr. Brockman is 80 years old, suffers from significant physical and mental health
conditions, and has been hospitalized three times since mid-March. Each of these hospitalizations
has presented conditions that may impact an accurate assessment of Mr. Brockman’s competency.
As a result of the first hospitalization, A the deadline for filing
reports by the experts designated by the government was extended by 45 days by agreement of the
parties and an order of this Court. See Supplemental Unopposed Motion to Modify Competency
Hearing Scheduling Order (Dkt. No. 49) and Order (Dkt. No. 53). The defense is now seeking the
same accommodation in an effort to ensure that any competency testing conducted by defense
experts is not subject to criticism that the testing occurred too close in time to the recent medical
events to be valid. Counsel for the government acknowledged in a conference that, absent an

AMSTERDAM *¢ ATLANTA * BEIJING * BOSTON * BRISBANE * BRUSSELS * CHICAGO * CLEVELAND * COLUMBUS ® DALLAS ® DETROIT
DUBAI * DUSSELDORF * FRANKFURT ®* HONGKONG * HOUSTON ® IRVINE * LONDON * LOS ANGELES * MADRID * MELBOURNE
MEXICO CITY * MIAMI ® MILAN *® MINNEAPOLIS * MOSCOW * MUNICH * NEW YORK © PARIS © PERTH * PITTSBURGH * SAN DIEGO
SAN FRANCISCO #* SAO PAULO ® SAUDI ARABIA * SHANGHAI ® SILICON VALLEY * SINGAPORE ® SYDNEY ®* TAIPEI! * TOKYO * WASHINGTON
Case 4:21-cr-00009 Document 73 Filed on 06/30/21 in TXSD Page 2 of 2
JONES DAY

June 30, 2021
Page 2

extension of the current deadline, the defense testing may be subject to such a criticism. This puts
the defendant in an untenable position that can be easily resolved by the requested eight-week
extension of the remaining current deadlines.

On June 30, 2021, Trial Attorney Christopher Magnani asked that the defense state the
government’s position as follows:

Government counsel cannot ummediately take a formal position on Defendant’s late
request for a continuance due to the unavailability of two-thirds of the prosecution team,
including lead counsel, but the request should be regarded with skepticism. Defendant
mischaracterizes the first continuance as an “accommodation” to the government—it was
a request by Defendant supported by a declaration from counsel that proceeding on the
original schedule would be “not humane.” Defendant, a billionaire who ran a large
company until after he was indicted and remains on release today, has delayed his

rosecution by over a year with this competency claim.

     

Defendant’s speculative concern that subsequent exams could be criticized for their
timing would be ameliorated by something the government requested during the meet and
confer—that Defendant subject his examinations to the same video recording and
discovery requirements imposed on the Court-ordered evaluations. This would ensure
that the designated experts could view Defendant’s condition during the exams and allow
them to accurately opine on whether those exams were impacted by recent
events. Defendant “noted” this request, did not take a position, and now claims that
raising it at this discovery conference is not appropriate. Although the government agrees
to a discovery conference as early as next week, the conference should not be limited to
only the issues important to Defendant.

The defense understands the government’s position is to join in the request for a
conference. The defense disputes the remainder of the government’s statement, but reserves its
response on these issues to formal filings and arguments before the Court.

Respectfully,

/s/ Jason S. Varnado
Jason S. Varnado
Counsel for Defendant Robert T. Brockman
